tcmemo_2008_99 united_states tax_court michael poindexter petitioner v commissioner of internal revenue respondent docket no 14979-05l filed date larry d harvey for petitioner sara j barkley for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion in sustaining the default of petitioner’s offer-in-compromise and determining to proceed with collection findings_of_fact on date respondent accepted petitioner and his wife nancy poindexter’s joint offer-in-compromise oic relating to tax years and original tax_liability the oic required petitioner to file timely all federal_income_tax returns and pay timely all federal income taxes due for the years following acceptance of the oic or until the oic was paid in full whichever was longer petitioner failed to timely pay his and federal income taxes on date respondent sent petitioner a letter advising him of the outstanding balances relating to and and notifying him that failure to pay the balances within days would result in a default on the oic and reinstatement of the original tax_liability petitioner in a letter dated date requested an additional months to pay the outstanding balances relating to and on date respondent entered petitioner’s default on the oic in the system on date respondent mailed petitioner a notice_of_intent_to_levy and your right to a hearing relating to and on date petitioner timely filed a form request for a collection_due_process_hearing on date more than a year after the oic default petitioner paid the outstanding balances relating to and on or about date a collection_due_process_hearing cdp hearing was held during which petitioner contended that collection was improper because the oic should not have been defaulted on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or finding that default of the oic was procedurally and legally correct and that it was proper to proceed with the levy petitioner filed his petition with the court on date while residing in colorado opinion pursuant to 123_tc_85 revd on other grounds 439_f3d_455 8th cir the underlying tax_liabilities are not at issue and we review respondent’s determination for an abuse_of_discretion to prevail on an abuse_of_discretion claim the taxpayer must show that the commissioner’s actions were arbitrary capricious or without sound basis in law or fact see 129_tc_107 112_tc_19 sec_6330 provides that in making a determination the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider the issues raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection be no more intrusive than necessary petitioner contends that the appeals officer abused her discretion by sustaining the default of the oic we disagree the oic which was accepted on date required petitioner to pay timely all federal income taxes due for the years following acceptance petitioner failed to pay his and taxes in a timely manner and did not respond in a timely manner to respondent’s letter advising him of the impending oic default in addition petitioner did not propose collection alternatives under these circumstances the appeals officer’s actions were appropriate we also note that petitioner asserts that the appeals officer abused her discretion by failing to adhere to certain instructions that petitioner contends were contained in the internal_revenue_manual the instructions upon unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended which petitioner relies however were promulgated several years after the oic default thus we reject petitioner’s contentions and sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless decision will be entered for respondent
